Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III (Fig. 17) in the reply filed on 25 January 2022 is acknowledged.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps of fabricating multi-gate device including providing a fin having a plurality of a first type of epitaxial layers and a plurality of a second type of epitaxial layers; forming a gate stack over the fin; removing a first portion of a first layer of the second type of epitaxial layers to form a gap between a first layer of the first type of epitaxial layers and a second layer of the first type of epitaxial layers; and after removing the first portion, forming a dielectric material in the gap, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps of fabricating multi-gate device including forming a first silicon layer and a second silicon layer; forming a silicon germanium (SiGe) layer interposing the first and second silicon layers; removing a first portion of the SiGe layer to provide an opening between the first and second silicon layers; depositing a spacer layer in the opening; etching back a portion of the spacer layer; epitaxially growing a source/drain feature to contact with the etched back spacer layer, as in the context of claim 9.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps of fabricating multi-gate device including providing a first silicon layer and a second silicon layer and a silicon germanium (SiGe) layer interposing the first silicon layer and second silicon layer; providing a dummy gate over a first portion of the first silicon layer, the SiGe layer, and the second silicon layer; removing a second portion of the SiGe layer; depositing a dielectric layer contacting the first portion of the SiGe layer; removing the dummy gate to form a second opening between the first portion of the first silicon layer and the first portion of the second silicon layer; and forming a gate in the second opening, as in the context of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.